Citation Nr: 0910680	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 through 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an increased rating for his service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  Based upon its review of 
the Veteran's claims file, the Board finds that there is a 
further duty to assist the Veteran with his claim herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In an October 2008 statement, the Veteran reported that his 
symptomatology for his PTSD had worsened since his last VA 
examination, which was conducted in March 2007.  VA's duty to 
assist also includes providing a new medical examination when 
a veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board 
should have ordered a contemporaneous examination of veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also 38 C.F.R. § 3.326(a) (2008).  Consequently, 
a new VA PTSD examination must be conducted to determine the 
current extent and severity of the Veteran's PTSD.  38 C.F.R. 
§ 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  The claims file and a 
copy of this Remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the Veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the Veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




